—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered May 3, 1989, convicting of him of kidnapping in the first degree, upon his plea of guilty, and imposing sentence. By decision and order dated March 18, 1996, this Court remitted the matter to the County Court, Nassau County, to hear and report on the defendant’s motion to withdraw his plea of guilty, on which motion the defendant was represented by new assigned counsel, and the appeal was held in abeyance in the interim (People v Smith, 225 AD2d 714). The County Court has now complied.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in refusing to recuse itself from the motion, upon remittitur (see, People v Moreno, 70 NY2d 403, 405; People v Davenport, 173 AD2d 633, cert denied 502 US 1106).
The County Court properly rejected the defendant’s unsupported assertions of coercion and concluded that his plea of guilty was entered knowingly, voluntarily, and intelligently (see, People v Palmeri, 227 AD2d 418). Moreover, the defendant has received the benefit of his bargain (see, People v Ray, 245 AD2d 393). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.